FILED
                                 NOT FOR PUBLICATION                       OCT 15 2013

                                                                       MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                    U.S. COURT OF APPEALS



                                 FOR THE NINTH CIRCUIT

In re: JOSEPH COX FINLEY,                        No. 11-60008

                Debtor.                          BAP No. 10-1305
------------------------------

JOSEPH COX FINLEY,                               MEMORANDUM*

               Appellant,

  v.

NANCY L. JAMES, Chapter 7 Trustee;
THOMAS R. DREILING;
FAGGIONATO FINE ARTS, LTD.;
TRUSTEES OF THE JOHN EDWARDS
DISCRETIONARY TRUST FOR
UNTITLED (POPE) 1950; R. BRUCE
JOHNSTON,

               Appellees.


                           Appeal from the Ninth Circuit
                            Bankruptcy Appellate Panel
            Hollowell, Pappas, and Markell, Bankruptcy Judges, Presiding




        *
         This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                            Submitted October 9, 2013**
                               Seattle, Washington

Before: GRABER and MURGUIA, Circuit Judges, and BURY,*** District Judge.

      Debtor Joseph Finley petitions for review of the Ninth Circuit Bankruptcy

Appellate Panel’s ("BAP") dismissal of his appeal for lack of standing. We affirm.

      The BAP correctly determined that Debtor lacked standing to appeal the

bankruptcy order authorizing the sale of an asset of the bankruptcy estate, because

he was not a "person aggrieved" by the order. Fondiller v. Robertson (In re

Fondiller), 707 F.2d 441 (9th Cir. 1983).

      To have standing on appeal, a debtor carries the burden to "demonstrate that

[he] was directly and adversely affected pecuniarily by the order of the bankruptcy

court." Id. at 443. But Debtor presented no evidence in support of his assertion

that a successful appeal could result in returning residual assets to him.

      AFFIRMED.




        **
          The panel unanimously concludes that this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
        ***
            The Honorable David C. Bury, United States District Judge for the
District of Arizona, sitting by designation.
                                            2